Citation Nr: 0921392	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-35 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.	Entitlement to service connection for left carpal tunnel 
syndrome.  

2.	Entitlement to service connection for right carpal tunnel 
syndrome.  

3.	Entitlement to an increased evaluation for service-
connected depression secondary to chronic low back pain, 
currently 30 percent disabling. 


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1981 to May 
2000.  In July 2003, the Department of Veterans Affairs (VA) 
determined that the period of service from January 16, 1996 
to discharge on May 12, 2000 was under a condition which 
barred VA compensation benefits.  See 38 C.F.R. § 3.12(d)(4) 
(2008).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision issued by the VA 
Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that left carpal 
tunnel syndrome is related to a period of service that is 
ineligible for the award of VA benefits.  

3.	The competent medical evidence shows that right carpal 
tunnel syndrome is related to a period of service that is 
ineligible for the award of VA benefits.

4.	Depression is manifested by a depressed mood, anxiety, 
disturbed sleep and mild memory loss.  


CONCLUSIONS OF LAW

1.	Left carpal tunnel syndrome was not incurred in or 
aggravated by a period of service that was eligible for the 
award of VA benefits.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.12(d)(4) (2008).

2.	Right carpal tunnel syndrome was not incurred in or 
aggravated by a period of service that was eligible for the 
award of VA benefits.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.12(d)(4) (2008).

3.	The criteria for an evaluation in excess of 30 percent for 
depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9434 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2006 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions as set forth 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's claim for an increased initial 
rating for depression, the Board has considered the holding 
by the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
concerning increased compensation claims and 38 U.S.C. § 
5103(a) notice requirements.  A claim for increased rating 
and a claim for a higher initial rating are similar in that a 
veteran seeks a higher evaluation for his service-connected 
disability.  The Court, however, did not hold in Vazquez-
Flores that the VCAA notice requirements set forth in that 
decision applied to initial rating claims.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in February 2007 and September 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

The Veteran asserts that he should be awarded service 
connection for bilateral carpal tunnel syndrome.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In this case, the Board finds that service connection is not 
warranted because the competent medical evidence of record 
does not show that bilateral carpal tunnel syndrome is 
related to a period of service that is eligible for the award 
of VA benefits.  

In a September 2007 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, the service medical 
records and examined the Veteran.  The examiner diagnosed the 
Veteran with bilateral carpal tunnel syndrome.  The service 
treatment records showed right hand injuries in November 1986 
and April 1987, which were not related to carpal tunnel 
syndrome.  The Veteran reported seeking medical attention for 
right hand numbness in service in April 1990.  The examiner 
noted that he did not see a record of this treatment in the 
service treatment records.  The service treatment records 
revealed in December 1992 the Veteran had complaints of 
numbness in his right hand after splitting wood.  He was 
diagnosed with right shoulder tendonitis.  The Veteran was 
diagnosed with cubital tunnel syndrome in the left hand in 
service, during the period of service for which he in 
ineligible for VA benefits.  The examiner noted that August 
1983, February 1985, February 1989, February 1996 and June 
1999 in-service examinations did not show signs or symptoms 
of carpal tunnel syndrome.  The Veteran had complaints of 
right hand numbness in December 1992.  Based on the service 
treatment records, the examiner concluded that left cubital 
tunnel syndrome was diagnosed in the ineligible period of 
service.  The examiner opined that right carpal tunnel 
syndrome did not manifest until 1998 or 1999, which was also 
during the ineligible period of service.  The examiner 
reasoned that the right hand numbness in December 1992 was 
not characteristic as being due to carpal tunnel syndrome and 
further right hand numbness was not mentioned until 1999.  
The examiner concluded that the numbness in 1992 was 
transient and not typical of carpal tunnel syndrome.  The 
examiner found that the medical evidence did not indicate 
that carpal tunnel syndrome manifested prior to 1998 or 1999.  

Based on the foregoing, the Board finds that service 
connection is not warranted.  Although there was evidence of 
bilateral carpal tunnel in service, the service treatment 
records show that it manifested during the period of service 
during which the Veteran is barred from receiving VA 
benefits.  Bilateral carpal tunnel syndrome did not manifest 
between July 1981 and January 1996, which is the period of 
service eligible for the award of VA benefits.  There is no 
other medical evidence of record showing that carpal tunnel 
syndrome manifested in service prior to January 1996.  The VA 
examiner also found that carpal tunnel was not linked to 
service until at least 1998.  Therefore, the Board finds that 
service connection for carpal tunnel syndrome is not 
warranted.  

The Board has considered the Veteran's contention that his 
bilateral carpal tunnel syndrome began in service.  Without 
the appropriate medical training and expertise, however, he 
is not competent to provide a probative opinion on a medical 
matter such as etiology.  While a layman such as the Veteran 
can certainly attest to his in service experiences and 
current symptoms, he is not competent to provide an opinion 
as to when a disability began.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

The Board finds that the preponderance of the evidence is 
against the Veteran's claim as the VA opinion and the service 
treatment records do not show that bilateral carpal tunnel 
syndrome began between July 1981 and January 15, 1996, which 
is the period of service eligible for the award of VA 
benefits.  Therefore, the benefit-of-the-doubt rule does not 
apply and the Veteran's claim for service connection for 
bilateral carpal tunnel syndrome must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Evaluation

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the rating initially assigned for 
depression, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The Veteran's major depressive disorder is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  The Board notes that psychiatric 
disabilities, including depression, are rated pursuant to the 
criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 
(2008).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2008). 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the evidence of record does not show 
that the Veteran is entitled to an increased rating for 
service-connected depression.  

In a February 2007 VA Compensation and Pension Examination, 
the Veteran complained of recurrent difficulties with his 
mood being sad, anxious, angry and irritable.  He also had 
low energy, decreased concentration and poor sleep.  He had 
negative thoughts and related feelings of hopelessness, 
helplessness, and worthlessness.  During the examination the 
Veteran's speech was normal.  His thought process was logical 
and association was intact.  He denied homicidal thoughts, 
but admitted to occasional suicidal thoughts without a plan.  
He was oriented to time, place and person. His recent memory 
was decreased with intact remote memory.  Attention and 
concentration were acceptable.  His language, fund of 
knowledge, judgment and insight were acceptable.  The 
examiner found that the Veteran had no impairment of thought 
process.  He had no delusions or hallucinations.  The Veteran 
maintained personal hygiene and other activities of daily 
living.  He did not have panic attacks, but had severe 
anxiety at times.  The Veteran had been married 3 times.  The 
first marriage was for 10 years and the second was for 2 
years prior to divorce.  The third and current marriage was 
for 13 years.  After service, the Veteran worked in 
construction for two to three years.  He stopped working in 
construction in 2005 due to his back and shoulder problems.  
The examiner assigned a GAF score of 60 due to depression.  

The Board also reviewed the VA treatment records associated 
with the claims file.  The records are consistent with the VA 
examination.  The Veteran had consistent constricted affect 
and depressed mood.  His speech was coherent and he did not 
have hallucinations or suicidal ideas or intent.  He was 
oriented and his memory, judgment and insight were fair.  

Even after affording the Veteran the benefit of the doubt, 
the Board finds that the Veteran is not entitled to an 
evaluation over 30 percent.  The symptomatology as depicted 
by the objective evidence of record shows that the Veteran is 
experiencing a depressed mood, anxiety, disturbed sleep and 
mild memory loss.  These symptoms are consistent with a 30 
percent evaluation.  The evidence of record does not show 
that he had panic attacks, affected speech, difficulty in 
understanding complex commands, impaired judgment, 
obsessional rituals, impaired impulse control, spatial 
disorientation, persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting self or others.  The Board acknowledges the 
occasional suicidal thoughts; however, the majority of the 
veteran's symptoms of depression more closely approximate a 
30 percent evaluation.  The Veteran was able to maintain an 
effective relationship with his wife of 13 years and was able 
to maintain employment until physical disabilities caused him 
to stop working.  Due to the foregoing, the Board finds that 
a 50, 70 or 100 percent evaluation is not warranted.  
Further, the GAF score assigned to the Veteran shows moderate 
symptoms of depression, which is consistent with a 30 percent 
evaluation.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that 
depression caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The evidence of record shows that 
the Veteran stopped working due to his physical disabilities, 
not due to depression.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

Service connection for left carpal tunnel syndrome is denied.  

Service connection for right carpal tunnel syndrome is 
denied.  

An increased evaluation for service-connected depression, 
secondary to chronic low back pain, currently 30 percent 
disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


